Citation Nr: 1047855	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

 The Veteran served on active duty from December 1967 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge 
in January 2009, and a transcript of this hearing is of record.

In March 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. for 
additional development.  The action specified in the March 2009 
Remand completed, the matter has been properly returned to the 
Board for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The Veteran's diabetes mellitus did not have onset in service and 
was not caused or aggravated by his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes 
mellitus, type II have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2010).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for diabetes mellitus, 
type II, which he has asserted either had onset in service or was 
caused by exposure to Agent Orange in service.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 
C.F.R. §§ 3.307, 3.309 (2010). 

Additionally, if a veteran was exposed to an herbicide agent, 
such as Agent Orange, during active service, the following 
diseases shall be service connected, if the requirements of 38 
C.F.R. § 3.307(a) are met, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as Type II 
diabetes mellitus); Hodgkin's disease; chronic lymphocytic 
leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostrate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); 
and AL amyloidosis.  38 C.F.R. § 3.309(e) (2010).  The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, (except 
for chloracne and acute and subacute peripheral neuropathy which 
must be manifested to a degree of 10 percent or more within a 
year of the last exposure to an herbicide agent during service).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2010).

A veteran, who during active service, served in the Republic of 
Vietnam during the Vietnam War shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices in 
which it was determined that a presumption of service connection 
based upon exposure to herbicides used in Vietnam should not be 
extended beyond specific disorders, based upon extensive 
scientific research.  See, e.g., 68 Fed. Reg. 27,630-27,641 (May 
20,2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 
(Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999).

However, even if the claimed disability is not on the list of 
diseases subject to presumptive service connection due to 
exposure to an herbicide agent, service connection may be 
established by proof that the claimed disability was actually 
caused by exposure to an herbicide agent during service.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service personnel records show that he had no 
foreign service, including no service in the Republic of Vietnam.  
His service treatment records show no evidence that he was ever 
diagnosed with diabetes mellitus in service or that he complained 
of symptoms such as excessive hunger or thirst, weight gain or 
loss, fatigue, or abdominal pain.  In November 1969, the 
Veteran's separation examination was normal.  A urinalysis was 
performed and was negative for sugar or albumin.  

Post-service, there are no medical records showing treatment for 
diabetes mellitus until 2002.  A September 2002 VA treatment note 
reports that the Veteran has a history of diabetes mellitus from 
1979, while a May 2004 treatment note reports that the Veteran 
has had diabetes mellitus since 1980.  Both these notes place 
onset of the Veteran's diabetes mellitus at least a decade after 
separation from service.

However, in a May 2005 statement, the Veteran claimed that he had 
type II diabetes in January 1970, shortly after separation from 
service.  At his January 2009 hearing, he clarified that he was 
told he was "borderline diabetic" at that time.  He stated that 
he was tested at Walter Reed Hospital, but on Remand, the RO was 
unable to locate any records showing treatment there in January 
1970.  

The Board finds the Veteran's service and post-service treatment 
records far more probative than his testimony concerning the 
onset of his diabetes mellitus.  Not only would the Veteran have 
an incentive to be truthful to his treatment providers to ensure 
appropriate treatment, but it also appears that these records 
were prepared before the Veteran filed his claim.  Furthermore, 
it appears that, at best, the Veteran is confused as to the exact 
results of any tests that were done in January 1970, first 
stating that he was diagnosed with diabetes, then conceding he 
was actually told he was "borderline diabetic."  

Accordingly, the Board finds that the Veteran's diabetes did not 
have onset in service or within one year of service.

However, the Veteran has also alleged that he was exposed to 
Agent Orange and other herbicides during his active military 
service and that this exposure caused his diabetes mellitus.  

The Veteran's service personnel records show that he had no 
service in the Republic of Vietnam.  Thus, the Veteran is not 
entitled to the presumptions of 3.307 and 3.309 discussed above.  
However, the Board will consider service connection on a direct 
basis.  

The Veteran testified at his hearing that he was exposed to Agent 
Orange while stationed at Fort Polk, Fort Bragg, and Fort 
Benning, to include being sprayed with herbicides while on field 
duty near "Tiger Ridge" at Fort Polk and participating in 
loading Agent Orange onto trucks during service at Fort Bragg.  

Beyond the fact that the Veteran's testimony cannot be 
corroborated by any objective evidence, it appears that even 
assuming that the scenarios the Veteran described were true, he 
is not competent to state that he actually came in contact with 
Agent Orange or another herbicide.  The Board notes that "lay 
testimony is competent only so long as it remains centered upon 
matters within the knowledge and personal observations of the 
witness".  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While 
the barrels the Veteran allegedly moved were allegedly labeled as 
hazardous material and required special treatment, it is unclear 
whether the contents of these barrels were actually identified, 
or if the Veteran is merely speculating as to the contents or 
repeating what he was told by someone else who may, or may not, 
have actually known the true nature of the barrels' contents.  
Similarly, while the Veteran testified at his hearing that while 
on a training exercise, he was sprayed with something, he also 
stated, "but we didn't know what it was."  If the Veteran did 
not know at the time what he was sprayed with, it is unclear from 
the record why he is now sure it was Agent Orange.  

However, even assuming that the Veteran's testimony concerning 
his alleged exposure to herbicides is credible or even competent, 
there is no competent evidence establishing a nexus between the 
Veteran's alleged exposure in service and his current diabetes 
mellitus.  

Essentially, the Veteran has offered his opinion as to the 
etiology of his diabetes mellitus.  The Veteran has not 
demonstrated that he has any knowledge or training in determining 
the etiology of such conditions.  In other words, he is a layman, 
not a medical expert.  The Board recognizes that there is no 
bright line rule that laypersons are not competent to offer 
etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (rejecting the view that competent medical 
evidence is necessarily required when the determinative issue is 
medical diagnosis or etiology).  Evidence, however, must be 
competent evidence in order to be weighed by the Board.  Whether 
a layperson is competent to provide an opinion as to the etiology 
of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) drew support from Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In 
a footnote in Jandreau, the Federal Circuit addressed whether a 
layperson could provide evidence regarding a diagnosis of a 
condition and explained that "[s]ometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than 
provide diagnoses, the reasoning expressed in Jandreau is 
applicable.  The Board finds that the question of whether the 
Veteran currently has diabetes mellitus due to his alleged 
herbicide exposure decades ago in service is too complex to be 
addressed by a layperson.  This connection or etiology is not 
amenable to observation alone.  Rather it is common knowledge 
that such relationships are the subject of extensive research by 
scientific and medical professionals.  Hence, the Veteran's 
opinion of the etiology of his current disability is not 
competent evidence and is entitled to low probative weight.

It is important for the Veteran to understand that the 
presumption that diabetes mellitus is caused by herbicide 
exposure, and thus service connected, only applies to those 
veterans who served in the Republic of Vietnam.  Thus, the 
Veteran must present some medical evidence that his diabetes 
mellitus is related to his military service.  He has failed to do 
so.  

As the Veteran's diabetes mellitus did not have onset in service 
or within one years of service and was not caused or aggravated 
by the Veteran's service, entitlement to service connection for 
diabetes mellitus, type II is denied.   The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection.  The veteran must also be informed that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the duty to notify was satisfied by letters sent to the 
Veteran in August 2004 and March 2006.  These letters informed 
the Veteran of what evidence was required to substantiate his 
claim, as well as VA and the Veteran's respective duties for 
obtaining evidence.  The Veteran was also informed of how VA 
assigns disability ratings and effective dates.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Although the March 2006 notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a statement of the 
case issued in November 2006 and a supplemental statement of the 
case issued in August 2010 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as VA treatment records.  The veteran was also provided an 
opportunity to set forth his contentions during the January 2009 
hearing before the undersigned Veterans Law Judge.  

Under the VCAA, VA must provide an examination when there is (A) 
competent evidence of a current disability that (B) may be 
associated with service, but (C) there is insufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Recently, the Federal Circuit has addressed the 
appropriate standard to be applied in determining whether an 
examination is warranted under this statute.  In Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. 
Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit 
held that while there must be "medically competent" evidence of 
a current disability, "medically competent" evidence is not 
required to indicate that the current disability may be 
associated with service.  Colantonio, 606 F.3d at 1382; Waters, 
601 F.3d at 1277.  On the other hand, a conclusory generalized 
lay statement suggesting a nexus between a current disability and 
service would not suffice to meet the standard of subsection (B), 
as this would, contrary to the intent of Congress, result in 
medical examinations being "routinely and virtually 
automatically" provided to all veterans claiming service 
connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only 
evidence that the Veteran's diabetes mellitus is related to his 
military service is his own unsupported lay statements.  
Accordingly, the Board finds that referral for a VA medical 
examination is not warranted.  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


